Citation Nr: 1721738	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to non-service-connected (NSC) death pension benefits.

2.  Entitlement to NSC burial benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty from February 1951 through February 1953.  He died on October [REDACTED], 2012.  The appellant is the Veteran's widowed spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Testimony was received from the appellant and her daughter during a March 2017 Board hearing.  A transcript of those proceedings is associated with the record.

The evidentiary record was held in abeyance for 30 days from the date of the Board hearing to allow the appellant additional opportunity to submit additional evidence pertaining to her out-of-pocket medical expenses.  Additional evidence was received during that period and that evidence has been added to the record for consideration.  Review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ) was waived on the record by the appellant during the Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the appellant's entitlement to NSC death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran died at his home on October [REDACTED], 2012 of non-service-connected causes.

2.  At the time of his death, the Veteran was receiving VA disability compensation for service-connected status-post total left knee replacement with instability and for a residual postoperative scar on his left knee.

3.  Burial expenses associated with the Veteran's death, totaling $8,104.00, were paid in full.


CONCLUSION OF LAW

The criteria for entitlement to NSC burial benefits are met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702, 3.1703, 3.1704, 3.1705, 3.1706 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

NSC Burial Benefits

A death certificate in the claim file shows that the Veteran died at his home on October 31, 2012 of Alzheimer's disease and prostate cancer.  Service connection was not in effect for the Veteran for either disorder.  The Veteran was received service-connected compensation for unrelated disabilities at the time of his death.

Marriage records and VA dependency records show that the appellant is the Veteran's surviving spouse.  She asserts entitlement to VA reimbursement for burial expenses associated with the Veteran's death.  To that end, she has submitted for consideration a copy of a bill for transportation and funeral services totaling $8,104.00.  She and her daughter testified credibly during the March 2017 Board hearing that the bill was paid in full.  Indeed, there is no evidence to the contrary anywhere in the record.

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of this appeal.  Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new provisions under §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.

In instances such as this, where a veteran's death is not due to service-connected disabilities, entitlement to reimbursement of burial expenses is based upon the following conditions:  (1) at the time of death, the Veteran was in receipt of pension or compensation, or (2) would have been receiving disability compensation but for the receipt of military retired pay, or 3) the veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement.  38 U.S.C.A. § 2302 (a); 38 C.F.R. §§ 3.1700 (a)(2), 3.1705.

38 C.F.R. § 3.1702 (c) sets forth, for all claims received before July 7, 2014, a list of preferred claimants.  The regulation states that claims for burial allowance may be executed by: (1) the funeral director, if any balance of the funeral bill is unpaid, or (2) the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or (3) the executor or administrator of the veteran's estate or the estate of the person who paid the expenses of the veteran's burial.

Notably, the RO has previously denied the appellant's claim for reimbursement of burial expenses on the sole basis that the appellant had not paid the funeral bill.  Toward that end, the RO seems to imply that in accordance with the order of preferred claimants under 38 C.F.R. § 3.1702 (c), a claim for burial expenses could only be brought in this case by the funeral director.

As noted above, however, the appellant has testified credibly that she paid the funeral bill in full.  Indeed, there is no information anywhere in the record that any portion of the funeral expenses charged in this case is outstanding.  Given the same, and where there is no dispute that the other criteria for eligibility for NSC death pension benefits are met, the appellant is entitled to NSC burial benefits.  To that extent, this appeal is granted.


ORDER

NSC burial benefits are granted, subject to the laws and regulations governing the payment of such benefits.


REMAND

The evidence and information assembled to date is insufficient for determining the appellant's eligibility for NSC death pension benefits.  Therefore, although the delay in adjudicating that issue is regrettable, additional development as to that issue is required.

Based on the Veteran's DD Form 214, marriage records, death certificate, and previous rating decisions, the undisputed facts include that the Veteran had wartime active duty service during the Korean War; that the Veteran died on October [REDACTED], 2012 of non-service-connected causes; that the appellant is the Veteran's surviving spouse; and, that an initial claim for NSC death pension benefits was received from the appellant within a month after the Veteran's death.  Given those facts, the appellant appears to meet basic eligibility requirements for NSC death pension benefits under 38 U.S.C.A. § 1541 (a).  Also, if death pension benefits can be awarded to the appellant, such benefits would be effective from October 1, 2012, pursuant to 38 C.F.R. §§ 3.31 and 3.400 (c)(3)(i).

Subject to the above, the appellant's eligibility for VA NSC pension benefit payments in this case depends upon determinations of the appellant's countable income and the amounts that may be excluded and/or deducted from her countable income.  Particularly relevant to this case, countable income may include Social Security Administration (SSA) benefits and pension payments received from the Veteran's employer.  Amounts that may be excluded from the appellant's countable income include:  welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  Also, the appellant's unreimbursed medical expenses may be excluded, to the extent that they exceed five percent of the applicable maximum annual pension rate (MAPR).  See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.

Here, the record indicates that the appellant received monthly SSA benefits through December 2014.  However, VA has not made any inquiry with SSA to ascertain the appellant's monthly rate since 2014.  As such, there is no information in the record as to whether the appellant has continued to receive SSA benefits since December 2104, and if so, what amounts she has received.

Similarly, the appellant reported previously in her June 2014 substantive appeal that she was receiving monthly payments from the Veteran's former employer as part of an employee pension program.  It is unclear from the record as to when those pension payments began, and, whether she has continued to receive those pension payments since June 2014.

Concerning possible exclusions from the appellant's countable income, the appellant reported in her March 2014 Notice of Disagreement that she was receiving orthopedic treatment from a "Dr. Richin" (later records clarify that treatment was rendered by Dr. Paul Richin DeKalb).  She elaborated that she was having extensive problems with her knees and that she was being advised that she needed a total knee replacement procedure.  During her March 2017 Board hearing, she testified that she had undergone the knee replacement procedure in 2015.  To date, she has provided only a copy of a medical bill that relates to treatment by Dr. DeKalb in December 2013.  In an April 2017 Medical Expense Report, the appellant reported additional medical expenses totaling $784.08 to Dr. DeKalb and $100.00 to Medside Health Care, but did not provide any medical bills.

Given the medical history and treatment indicated above, the evidence appears to suggest that the appellant has incurred significant medical expenses over the course of the appeal period since October 1, 2012.  Certainly, to the extent that she has made unreimbursed payments for any portion of those medical expenses, such payments could significantly reduce her countable income for VA pension purposes.  Notwithstanding the same, it appears that the appellant has been unable to provide VA with her complete medical bills.  Moreover, there is no indication in the record that VA has provided the appellant with any assistance in obtaining copies of her medical bills from her identified medical providers, Dr. DeKalb and Medside Health Care.

On remand, VA must contact SSA to determine whether the appellant has received ongoing social security benefits since December 2014, and if so, to determine the amounts received by the appellant since that time.  Also, VA must also contact the appellant and ask that she provide information as to the amounts of any pension benefits received by her from the Veteran's former employer since June 2014.  Last, VA must provide the appellant a VA 21-4142 release for billing records since October 1, 2012 from Dr. DeKalb and for Medside Health Care.  She should also be asked to complete and sign the release before returning it to VA.  Upon receipt of the completed and signed release, VA must make necessary efforts to obtain the appellant's billing records from those facilities.  38 C.F.R. § 3.159 (c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be asked whether he has additional evidence pertaining to her claim for NSC pension benefits, and if so, assist her in obtaining it.  Specifically, the appellant should be asked to identify whether she has been receiving ongoing pension payments from the Veteran's former employer, AT&T, and if so, the amount she has received since June 2014.

The appellant should also be provided a VA 21-4142 release for billing records from by Dr. Paul Richin DeKalb, Medside Health Care, and any other medical facilities where she has received treatment since October 1, 2012.  She should be asked to complete the form by providing the current address for each such medical facility and by signing the form before returning it to VA.  

2.  If the VA 21-4142 release is completed and returned by the appellant, obtain the appellant's billing records from the medical providers identified on the VA 21-4142 release.  If such records are not available, such unavailability should be documented in the record.  The appellant should be notified of any unsuccessful efforts in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Contact SSA and obtain information as to the amount of social security benefits received by the appellant from December 2014 through the present.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the appellant, she should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


